UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6641



GREGORY L. SMITH,

                                               Plaintiff - Appellant,

          versus


VIRGINIA PAROLE BOARD; JAMES L. JENKINS,
Chairman; LINDA R. PITMAN, Vice Chairman;
CHARLES E. JAMES, SR., Virginia Parole Board
Member; KENT A.P. SMITH, Virginia Parole Board
Member; CHARLES L. WEDDELL, Virginia Parole
Board Member,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-190-2)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory L. Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Smith v. Virginia Parole Bd., No. CA-01-

190-2 (E.D. Va. Mar. 28, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2